DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 10 and 12-27 are currently pending. Claim 15 is withdrawn. Claim 1-9 and 11 are cancelled. Claims 21-27 are newly added. No new subject matter is added. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 10, 12-14, 16, and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardella (US 5335668 A) and Gelbart et al. (US 20090192441 A1), hereinafter referred to as “ Gelbart”.
Regarding claim 10, Nardella teaches a system (impedance measuring system (10)) comprising- a cannula (inner cannula (14)) having a distal tip (see Figure 1); a removable sheath (probe (12) that covers inner cannula 14) positioned over the cannula and comprising a second electrode (electrodes (20A-C); and an impedance sensing system (comparator element (42) and evaluation element (44)) electrically coupled to the first and second electrodes (electrodes are in electrical communication with comparator (42), see Col. 3 lines 7-14); wherein the first and second electrodes and the impedance sensing system are operable to measure impedance of tissue adjacent to the distal tip of the cannula (The electrodes (20A-C) can be placed anywhere along the probe (12), but are preferably disposed in close proximity to the cutting tip (18) or 
Gelbart teaches a first electrode (sensing electrode on the distal tip of cannula (1), see Figure 1).
Nardella and Gelbart are analogous art because both deal with a cannula system having electrodes to detect different tissue types. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the cannula of Nardella and further include a first electrode located on the distal tip of the cannula, as taught by Gelbart. Gelbart teaches the sensor continuously analyzes the type of tissue in contact with the tip based on the electrical properties of the tissue. When encountering a tissue type that should not be disturbed, the action of the surgical tool is stopped. When the wrong type of tissue is detected, thus minimizing the inertia of the part that needs to be stopped (see Paragraph [0004]). Having the electrode at the tip would allow the device to detect the tissue and allow the surgeon to decide before cutting/advancing the cannula.
Regarding claim 12, Nardella further teaches an audible or visual indicator that notifies a user when a predetermined impedance threshold is measured (signals received from the electrode are connected to evaluation element (44) that can provide an audible alarm or a visual light like an LED, see Col. 5 lines 16-50).
Regarding claim 13, Nardella teaches all of the limitations as discussed above in claim 10 and Nardella further teaches a valve or clamp (valve (26), see Figure 1). However, Nardella does 
Gelbart teaches the system configured to close the cannula to stop flow of fat or other material through the cannula based on a measured impendence value (the action of an electro-surgical tool can be stopped instantly (by stopping the current flow) if the tool could detect that it is touching or approaching a type of tissue that should not be cut, see Paragraph [0002]).
Nardella and Gelbart are analogous art because both deal with a cannula system having electrodes to detect different tissue types. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the valve of Nardella and further include the valve to stop the current flow if the tool could detect that it is touching or approaching a type of tissue that should not be cut, as taught by Gelbart. Gelbart teaches the efficiency of many surgical procedures could be improved if there was a safe way to automatically stop the action of the surgical tool when it encounters an organ or type of tissue that should not be disturbed, see Paragraph [0002]).
Regarding claim 14, Nardella further teaches the electrodes (20A-C) comprise an array of electrodes on a distal portion of the sheath or the cannula (arranged at the distal portion of probe (12), see Figure 1), the array of electrodes being arranged to improve resolution or directionality of impendence sensing (the spacing of the electrodes may vary depending upon the depth and type of biological tissue through which the probe must penetrate, see Col. 3 lines 60-66).
claim 16, Nardella further teaches wherein the array of electrodes (20A-C) is arranged circumferentially around the sheath or cannula (see Figure 2).
Regarding claim 18, Nardella teaches all of the limitations as discussed above in claim 10. However, Nardella does not explicitly disclose  the system is operable to perform liposuction.
Gelbart teaches the system is operable to perform liposuction (electrosurgical tool for liposuction, see Paragraph [0002]).
Nardella and Gelbart are analogous art because both deal with a cannula system having electrodes to detect different tissue types. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the system of Nardella to perform liposuction, as taught by Gelbart. Gelbart teaches the efficiency of many surgical procedures could be improved by having a method of supplying the energy to the surgical tool as long as it is in contact with the correct tissue, instantly stopping the energy when the wrong type of tissue is touched like a liposuction cannula, inserted via a minimal incision, is moved rapidly across fatty tissue in order to remove fat by using suction [see Paragraph [0002]).
Regarding claim 19, Nardella further teaches wherein the system is operable to distinguish fat from muscle based on sensed impendence (As the probe (12) passes through different types of biological tissue, the reference electrodes (20A-C) measure the impedance of the tissue adjacent each respective electrode. Since different biological tissue types possess different inherent impedances, the three comparators A,B,C can detect different levels of impedance, see Col. 6 lines 31-47).
claim 20, Nardella teaches all of limitations as discussed above in claim 10. However, Nardella does not explicitly disclose wherein the system is operable to close the cannula to stop flow of material through the cannula when the system determines that the distal tip of the cannula is adjacent muscle, and operable to open the cannula to allow flow of material through the cannula when the system determines that the distal tip is adjacent fat.
 Gelbart teaches the system is operable to close the cannula to stop flow of material through the cannula when the system determines that the distal tip of the cannula is adjacent muscle (the action of an electro-surgical tool can be stopped instantly, by stopping the current flow, if the tool could detect that it is touching or approaching a type of tissue that should not be cut i.e. muscle during liposuction, see Paragraph [0002]), and operable to open the cannula to allow flow of material through the cannula when the system determines that the distal tip is adjacent fat (it is desired to have a method of supplying the energy to the surgical tool as long as it is in contact with the correct tissue (fat tissue), instantly stopping the energy when the wrong type of tissue is touched (muscle), see Paragraph [0002]).
Nardella and Gelbart are analogous art because both deal with a cannula system having electrodes to detect different tissue types. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the system of Nardella and further include wherein the system supplies energy to the surgical tool as long as it is in contact with the correct tissue, as taught by Gelbart. Gelbart teaches the efficiency of many surgical procedures could be improved by having a method of supplying the energy to the surgical tool as long as it is in contact with the correct tissue, instantly stopping the energy when the wrong type of 
Regarding claim 21, Nardella further teaches wherein the cannula further comprises an electrical insulation layer that electrically isolates the first electrode from the second electrode (the electrodes are electrically isolated from each other and from the probe (12), they can be disposed upon an insulating material such as a polymer, see Col. 4 lines 1-8).
Regarding claim 22, Nardella and Gelbart teach all of the limitations as discussed above in claim 1 and Gelbart further teaches wherein the cannula (1) comprises an electrically conductive tube that forms the first electrode (cannula (1) can be metallic and electrically bonded to the electrode connecting wire (8) to form the first electrode (7) , see Paragraph [0015]).
Regarding claim 23, Nardella and Gelbart teaches all of limitations as discussed above in claim 22 and Gelbart further teaches wherein the electrically conductive tube (metallic cannula (1)) is covered by an electrically insulating layer (insulating layer (10), see Figure 2), and the sheath (probe (12) of Nardella) is positioned over the electrically insulating layer (probe (12) positioned over cannula (14), see Figure 1) (cannula (14) of Nardella is analogous to cannula (1) of Gelbart).
Regarding claim 24, Nardella and Gelbart teach all of the limitations as discussed above in claim 10 and Gelbart further teaches wherein a distal end of the conductive tube is exposed from the electrically insulating layer and forms the first electrode (distal end of metallic cannula (1), is exposed past insulating layer (10), see Figure 2).
claim 25, Nardella teaches all of limitations as discussed above in claim 10 and further teaches the cannula (probe (12)) comprises an electrical conductor (electrical leads (60,62, and 64) are electrically coupled to the impedance sensing system (comparator element (42) and evaluation element (44)) while being electrically insulated from the sheath, see Col. 4 lines 17-20). However, Nardella does not explicitly disclose wherein the cannula further comprises an electrical conductor that extends from the first electrode proximally along an axial length of the cannula to a proximal location.
Gelbart wherein the cannula (1) further comprises an electrical conductor (8 and 9) that extends from the first electrode (7) proximally along an axial length of the cannula to a proximal location (electrode (7) has a conductor wire (8) that extends to conductor (9) to a proximal location of the catheter, see Figure 4). 
Nardella and Gelbart are analogous art because both deal with a cannula system having electrodes to detect different tissue types. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the cannula of Nardella and further include wherein the first electrode (7 of Gelbart) comprises an electrical conductor connected to the impedance sensing machine, as taught by Gelbart. Gelbart teaches the sensor continuously analyzes the type of tissue in contact with the tip based on the electrical properties of the tissue. When encountering a tissue type that should not be disturbed, the action of the surgical tool is stopped. When the wrong type of tissue is detected, thus minimizing the inertia of the part that needs to be stopped (see Paragraph [0004]). Having the electrode at the tip would 
Regarding claim 26, Nardella further teaches wherein the sheath (probe (12)) further comprises an electrical conductor (electrical lead (60)) that extends from the second electrode (20A) proximally along an axial length of the sheath to a proximal location (electrodes (20A-C) are in electrical communication with the comparator element (42), see Figure 1) (preferably, comparator element (42) and evaluation element (44) are associated with power source (30) located at the proximal end of the cannula, see Col. 3 lines 13-14) (see Figure 1) and is electrically coupled to the impedance sensing system (electrical lead (60) couple electrode (20A) to the evaluation element (44), see Figure 2) while being electrically insulated from the cannula (the leads can extend along the outside of the outer cannula (14), while being disposed within a non-conductive sheath, see Col. 4 lines 17-20).
Regarding claim 27, Nardella further teaches wherein the sheath (12) is removable from the cannula and can slide over the cannular to cover the cannula (probe (12) is removable from inner cannular (14) and cutting tip (18), see Figure 4 and 5).
8.	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nardella (US 5335668 A) in view of Gelbart (US 20090192441 A1) and in further view of Shippert (US 20070225686 A1).
Regarding claim 17, Nardella and Gelbart teaches all of limitations as discussed above in claim 10. However, Modified Nardella does not explicitly disclose wherein the system is operable to perform fat grafting.

Modified Nardella and Shippert are analogous art because both deal with a cannula system used in surgical procedures.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the system of Modified Nardella and further include the system operable to perform fat grafting, as taught by Shippert. Shippert teaches Microlipoinjection can have many benefits including to treat the effects of the loss of the subcutaneous layer of fat due to the normal aging process (see Paragraph [0003]).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dahla et al. (US 8323279 B2) Teaches a system (21) comprising- a cannula (shaft (25)) having a distal tip (see Figure 1) and comprising a first electrode (31); a removable sheath positioned over the cannula (23). However, Dahla et al. fails to teach a second electrode positioned on the sheath and an impedance sensing system electrically coupled to the first and second electrodes; wherein the first and second electrodes and the impedance sensing system are operable to measure impedance of tissue adjacent to the distal tip of the cannula.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (2/24/22)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        28 February 2022